Dismissed and Opinion Filed May 21, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01500-CV

                            IN RE JHW LEASING, LTD., Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Evans
                                  Opinion by Justice Bridges
       By letter dated May 18, 2015, the parties in this mandamus proceeding jointly advised the

Court that the dispute underlying the petition for writ of mandamus has been settled. As a result,

the petition for writ of mandamus is now moot. See In re Kellogg Brown & Root, Inc., 166
S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a controversy ceases

to exist between the parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez,

891 S.W.2d 243, 245 (Tex. 1994) (orig. proceeding) (controversy is justiciable, if real

controversy exists between parties that will be actually resolved by judicial relief sought).

Accordingly, we dismiss the petition for lack of jurisdiction.



141500F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE